DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Status of Claims
Claims 1 – 9 are pending. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first plate, first polishing pad, first polishing head, silicon wafer, second polishing plate, second polishing pad, second polishing head must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claim 1, “1 x 1014/cm3 or more” and “5 x 1013/cm3   or less” does not specify a form of measurement for this limitation. The specification does not further define this limitation. For the purpose of examination, said claim limitations will be interpreted as 1 x 1014 grains /cm3 or more and 5 x 1013 grains/cm3   or less.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.,
Claim(s) 1,6,8,9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (Foreign Patent Application Publication No. CN 105479324 A) in view of Kozasa (US Patent Application Publication No. US 9956663 B2) and further in view of Matsuda (US Patent Application Publication No. 8877643 B2). 
Regarding claim 1, (Currently Amended) Yamaguchi discloses a method of polishing a silicon wafer (Figure 5:W), comprising a final polishing [[step]] (Paragraphs [0058]) including: an upstream polishing [[step]] (Paragraph [0058]), using an upstream polishing unit (Forty-First Embodiment, Paragraph [0058], Figure 5:350) including a first plate (Figure 5:820-1) provided with a first polishing pad (Figure 5:502-1) on its surface and a first polishing head (Figure 5:500-1), of polishing a surface of a silicon wafer (Figure 5:W) by rotating (see Figure 5) the first plate (Figure 5:820-1) and the silicon wafer (Figure 5:W) held by the first polishing head (Figure 5:502-1) while making the silicon wafer (Figure 5:W) in contact with the first polishing pad (Figure 5:502-1) and supplying a polishing agent (Figure 5:720) to the first polishing pad (Figure 5:502-1)(simultaneous supply to Figure 5:502-1 and Figure 5:W); and a subsequent finish polishing [[step]] (Paragraphs [0058], [0266]), using a finish polishing unit (Figure 18:2-300A) including a second plate (annotated Figure 18) provided with a second polishing pad (Figure 5:2-502) on its surface and a second polishing head (Figure 18:2-500), of further polishing the surface of the silicon wafer (Figure 18:W) by rotating (see Figure 18) the second plate (annotated Figure 18) and the silicon wafer (Figure 18:W) held by the second polishing head (Figure 18:2-500) while making the silicon wafer (Figure 18:W) in contact with the second polishing pad (Figure 18:2-502) and supplying a polishing agent (Figure 18:2-720) to the second polishing pad (Figure 18:2-502), after the upstream polishing [[step]], the silicon wafer (Figure 18:W) is detached from the first polishing unit (Paragraph [0058]) and is transferred to the finish polishing unit (Paragraph [0058]) while supplying water to the surface of the silicon wafer (Paragraph [0164]), and the silicon wafer is attached to the second polishing head (Figure 18:2-500, Paragraph [0164]). 

    PNG
    media_image1.png
    366
    488
    media_image1.png
    Greyscale
 
Yamaguchi does not disclose and supplying a first polishing agent to the first polishing pad; and supplying a second polishing agent to the second polishing pad; wherein in the upstream polishing [[step]], as the first polishing agent, a first alkaline aqueous solution containing abrasive grains with a density of 1 x 1014/cm3 or more is first supplied, and the supply is then switched to a supply of a second alkaline aqueous solution containing a water-soluble polymer and abrasive grains with a density of 5 x 1013/cm3 or less, and in the finish polishing [[step]], as the second polishing agent, a third alkaline aqueous solution containing a water-soluble polymer and abrasive grains with a density of 5 x 1013/cm3 or less is supplied.
Kozasa discloses and supplying a first polishing agent (Page 7, line 60) to the first polishing pad (Figure 8:223); and supplying a second polishing agent (Page 8, line 14) to the second polishing pad (Figure 8:243); wherein in the upstream polishing [[step]] (Page 11, lines 40-41), as the first polishing agent, a first alkaline aqueous solution (Page 9, lines 14-15) containing abrasive grains (Page 9, lines 1-2) is first supplied, and the supply is then switched to a supply of a second alkaline aqueous solution (Page 11, lines 66-67) containing a water-soluble polymer (Page 12, lines 6-7) and abrasive grains (Page 11, lines 57-60), and in the finish polishing [[step]] (Page 12, line 35), as the second polishing agent, a third alkaline aqueous solution (Page 11, lines 66-67) containing a water-soluble polymer (Page 12, lines 6-7) and abrasive grains (Page 11, lines 66-67) is supplied. Moreover, Kozasa discloses polishing steps containing rough polishing and finish polishing. The second polishing step includes first and second finishing steps further refine the wafer surface roughness. Re-grouping said steps produces the same results as the upstream and finish polishing steps. 
Yamaguchi and Kozasa combined disclose the invention of the method of polishing a silicon wafer of claim 1, except for “with a density of 1 x 1014/cm3 or more and with a density of 5 x 1013/cm3 or less”. Applicant has not disclosed criticality for the 1 x 1014/cm3 or more to 5 x 1013/cm3 or less workable range in the specification. 
Matsuda teaches with a density of 1 x 1014/cm3 or more is supplied (Page 2, lines 7-12); a solution containing a water-soluble polymer (Page 4, lines 27-30) and abrasive grains with a density of 5 x 10^3 grains/cm3 (Page 2, lines 7-12) or less supplied to a polishing pad (Page 5, lines 9-12). Moreover, Matsuda teaches that the abrasive grains should not exceed 5 x 10^3 grains/cm3, but encompasses a range of particle sizes under said density. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of polishing a silicon wafer of Yamaguchi as modified with an alkaline aqueous solution containing abrasive grains with a density of 1 x 1014/cm3 or more and an alkaline aqueous solution containing a water-soluble polymer and abrasive grains with a density of 5 x 10^3 grains/cm3 or less supplied to a polishing pad as taught by Matsuda, in order to further refine the surface roughness of the silicon wafer and provide a flat semiconductor. Since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
Regarding claim 6, (Previously Presented) Yamaguchi as modified discloses the method of polishing a silicon wafer, according to claim 1, wherein in the first to third alkaline aqueous solutions, a mean primary particle diameter of the abrasive grains is in a range of 10 nm to 70 nm (Matsuda Page 3, lines 50-55).
Regarding claim 8, (Previously Presented) Yamaguchi as modified discloses the method of polishing a silicon wafer, according to claim 1, wherein the first alkaline aqueous solution contains one or more alkalis selected from potassium hydroxide, sodium hydroxide, tetramethylammonium, and tetraethyl ammonium, and the second and third alkaline aqueous solutions contain ammonia (Kozasa, Page 9, lines 14-20).
Regarding claim 9, (Previously Presented) Yamaguchi as modified discloses the method of polishing a silicon wafer, according to claim 1, wherein in the second and third alkaline aqueous solutions, the water-soluble polymer is one or more selected from hydroxyethyl cellulose, polyethylene glycol, and polypropylene glycol (Kozasa, Page 12, lines 1-15). 
Claim(s) 2,3,7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (Foreign Patent Application Publication No. CN 105479324 A) in view of Kozasa (US Patent Application Publication No. US 9956663 B2) and Matsuda (US Patent Application Publication No. 8877643 B2) and further in view of Tanimoto (WIPO Publication No. 2019043895 A1).
Regarding claim 2, (Currently Amended) Yamaguchi as modified discloses the method of polishing a silicon wafer, according to Claim 1. Furthermore, Yamaguchi as modified does not disclose wherein in the upstream polishing [[step]], after a lapse of a polishing time in which a target amount of polishing in the step is achieved, the first polishing agent is switched from the first alkaline aqueous solution to the second alkaline aqueous solution. 
Tanimoto teaches the method of polishing a silicon wafer, wherein in the upstream polishing [[step]] (Figure 2, Step S1), after a lapse of a polishing time in which a target amount of polishing in the step is achieved (Page 4, Paragraph [0051]- “The polishing process is performed (step S1), and the supply of the first polishing liquid is stopped after the set time has elapsed”), the first polishing agent is switched from the first alkaline aqueous solution to the second alkaline aqueous solution (Page 4, Paragraph [0051]- “After the set time has elapsed, the supply of the second polishing liquid is stopped”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of polishing a silicon wafer of Yamaguchi as modified, wherein in the upstream polishing [[step]], after a lapse of a polishing time in which a target amount of polishing in the step is achieved, the first polishing agent is switched from the first alkaline aqueous solution to the second alkaline aqueous solution, as taught by Tanimoto, in order to prevent over-refining the surface roughness of the silicon wafer.
Regarding claim 3, (Currently amended) Yamaguchi as modified discloses the method of polishing a silicon wafer, according to Claim 1. Furthermore, Yamaguchi as modified does not disclose wherein in the upstream polishing [[step]], the second alkaline aqueous solution is supplied for a period of 10 seconds or more. 
Tanimoto teaches method of polishing a silicon wafer, wherein in the upstream polishing [[step]] (Figure 2, Step S1), the second alkaline aqueous solution is supplied for a period of 10 seconds or more (Page 4, Paragraph [0051]). Further, Tanimoto discloses a set time period for supply of the second alkaline aqueous solution, which can include 10 seconds or more.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of polishing a silicon wafer of Yamaguchi as modified, wherein in the upstream polishing [[step]], the second alkaline aqueous solution is supplied for a period of 10 seconds or more, as taught by Tanimoto, in order to provide sufficient supply of the solution prior to the silicon wafer entering the finish polishing step.
Regarding claim 7, (Previously Presented) Yamaguchi as modified discloses the method of polishing a silicon wafer, according to claim 1. Yamaguchi as modified does not disclose wherein in the first to third alkaline aqueous solutions, the abrasive grains include SiO2 particles. 
Tanimoto teaches the method of polishing a silicon wafer, according to claim 1, wherein in the alkaline aqueous solutions, the abrasive grains include SiO2 particles. (Paragraph [0045]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of polishing a silicon wafer of Yamaguchi as modified wherein in the alkaline aqueous solutions, the abrasive grains include SiO2 particles, as taught by Tanimoto, in order to provide dielectric properties to the silicon wafer.
Claim(s) 4,5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (Foreign Patent Application Publication No. CN 105479324 A) in view of Kozasa (US Patent Application Publication No. US 9956663 B2) and Matsuda (US Patent Application Publication No. 8877643 B2) and further in view of Kimura (Foreign Patent Application Publication No. JP H09102475 A).
Regarding claim 4, (Currently amended) Yamaguchi as modified discloses the method of polishing a silicon wafer, according to claim 1, wherein in the finish polishing [[step]] (Yamaguchi [Forty-First Embodiment]), an undiluted alkaline solution containing the water-soluble polymer and the abrasive grains is mixed with pure water (Yamaguchi Page 11, Paragraph [0160]), which produces a third alkaline aqueous solution (Yamaguchi Page 11, Paragraph [0160]). Furthermore, Yamaguchi as modified does not disclose wherein in the finish polishing [[step]], an undiluted alkaline solution containing the water-soluble polymer and the abrasive grains is mixed with pure water in a dilution tank, thereby preparing the third alkaline aqueous solution, the prepared third alkaline aqueous solution is supplied to the finish polishing unit using a piping system that communicates with the dilution tank, and before the third alkaline aqueous solution in the dilution tank runs out, the undiluted alkaline solution and the pure water are newly added into the dilution tank to prepare a new portion of the third alkaline aqueous solution.
Kimura teaches wherein a polishing solution (Figure 1:7) is mixed with pure water (Paragraph [0018]) prior to entering the dilution tank (Figure 1:14), the prepared third solution (Paragraph [0024]) is supplied to the polishing unit (Paragraph [0024]) using a piping system (Figure 1:17) that communicates (Figure 1:15,19) with the dilution tank (Figure 1:14), and before the third solution in the dilution tank (Figure 1:14) runs out, the undiluted solution and the pure water (Figure 1:7, polishing liquid) are newly added into the dilution tank (Figure 1:14) to prepare a new portion of the third solution (Paragraph [0023]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of polishing a silicon wafer of Yamaguchi as modified wherein in the finish polishing [[step]], an undiluted alkaline solution containing the water-soluble polymer and the abrasive grains is mixed with pure water in a dilution tank, thereby preparing the third alkaline aqueous solution, the prepared third alkaline aqueous solution is supplied to the finish polishing unit using a piping system that communicates with the dilution tank, and before the third alkaline aqueous solution in the dilution tank runs out, the undiluted alkaline solution and the pure water are newly added into the dilution tank to prepare a new portion of the third alkaline aqueous solution, as taught by Kimura, in order to prevent excess, residual materials within the tank boundaries from mixing into the newly provided solution.
Regarding claim 5, (Original) Yamaguchi as modified discloses the method of polishing a silicon wafer, according to Claim 4, wherein the undiluted alkaline solution and the pure water are newly added into the dilution tank while the third alkaline aqueous solution remains to take up a volume of the dilution tank. 
Yamaguchi as modified discloses the invention of the method of polishing a silicon wafer except for “to take up 10 % or more of a volume of the dilution tank”. Applicant has not disclosed criticality for the 10% or more of a volume in the specification. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Yamaguchi as modified, wherein the third alkaline aqueous solution remains to take up 10 % or more of a volume of the dilution tank in order to maintain a low volume of the third solution in the tank and minimize mixing of the newly added and third solutions. Since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
Conclusion
Art made of record, however, not relied upon for the current rejection is as follows: DE 102007037964 A1 to Keller teaches the method of polishing a silicon wafer, comprising: A method of polishing a silicon wafer, comprising a final polishing [[step]] including: an upstream polishing [[step]], using an upstream polishing unit including a first plate provided with a first polishing pad on its surface and a first polishing head, of polishing a surface of a silicon wafer by rotating the first plate and the silicon wafer held by the first polishing head while making the silicon wafer in contact with the first polishing pad and supplying a first polishing agent to the first polishing pad; and a subsequent finish polishing [[step]], using a finish polishing unit including a second plate provided with a second polishing pad on its surface and a second polishing head, of further polishing the surface of the silicon wafer by rotating the second plate and the silicon wafer held by the second polishing head while making the silicon wafer in contact with the second polishing pad and supplying a second polishing agent to the second polishing pad.
Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA ROCHELLE WILLIAMS whose telephone number is (571)272-6999. The examiner can normally be reached Mon-Fri, 8:30-5.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALYSSA R WILLIAMS/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723